Counsel, on a motion day, were about moving upon master’s reports in cases taken pro confesso, but where defendants had appeared by solicitors. Notices of moving for decrees had been served : but the Vice-Chancellor considered, notwithstanding the phraseology of the 92d rule, that these cases could not be taken up except when regularly called, unless, in the notice of hearing, the solicitors for the defendants were informed of the intention to move the cause out of its order on the calendar. Counsel, therefore, gave fresh notices, adding, to the usual notice of hearing upon bill taken as confessed and master’s report: “ and that immediately prior thereto a motion will be made to take this cause out of its order on the calendar.”